Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/8/2017), is being examined under the first inventor to file provisions of the AIA .   Out of original (1-20), claims 19-20 were withdrawn by restriction and claims (1-18) were examined on 2/21/2020. Claims 1-18 were examined again in Final office action on 6/18/2020. A request for continued examination under 37 CFR 1.114, was filed in this application after final rejection on 9/18/2020. A Non-Final office action in response was mailed on 10/1/2020. This office action is in response to Applicants submission on 01/04/2021.
Claim Interpretation
	Independent claims 1 and 14 recite an angle of feature with respect to a base plane. According to the specification base plane is not a surface on the component body but a surface 510 defined along a specific coil spacer component when placed according to Fig 5 and 6. This is how the claim is interpreted in light of the specification.
	Amendments to claims 2, 5-6 and 15-16 have created confusion as discussed in rejection under 35 USC § 112(b). For the sake of this office action protrusion of a feature is considered to be its height.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 the limitation “features are porous and have a porosity of less than approximately one percent” is unclear. A porosity of 0 percent would satisfy the claim requirement but than it would not be porous. The specification states that the features are substantially pore free. 
Regarding claim 15, “fillet radius” is unclear. The specification refers to Fig 5 where there are two types of protrusions/features 591 and 592. Since 591 is used for both types of protrusions/features it is unclear about what is a protrusion, a feature and a fillet. 
Previously claim were interpreted so that protrusion was a height of a feature. But the amendments to claims has created this confusion.  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narendrnath et al (US 20160233060) in view of Jackson et al (US 20120258280).
Narendrnath et al disclose a coil spacer for a processing chamber, comprising: a top portion; a bottom portion; an opening disposed in the top portion and extending towards the bottom portion; an exterior surface; an interior surface disposed adjacent the opening; and a cup region disposed between the top portion and bottom portion, wherein the cup region has an exterior portion, wherein at least one textured surface region is disposed upon the exterior portion of the cup region, and wherein the at least one textured surface region comprises a plurality of independent surface features.
Narendrnath et al do not explicitly disclose the angles that the textured features make with the base or any other surface since the textured features they disclose are not limited to those angles, emphasizing repeatedly that size, shapes and geometries are not limiting (See para 31, 33-35, 37-39, 44-45, 47-48, 50, 53, 89-90, 94).  Shapes could be geometric, circular triangular, polygonal or dimple like or projections or recess, uniform or irregular. Nevertheless one could see those hidden in plain sight. For example imagine projections like Fig 4c on coil spacer 640 of Fig 8. A shallow projection will have greater angle with base than a projection with greater height. The feature could be plain cylindrical (Fig 3) in which case the angle will be 
Narendrnath et al do not disclose specific sizes in mm.
Jackson et al disclose a chamber component for a processing chamber including a base plane and at least one textured surface region, wherein the at least one textured surface region comprises a plurality of independent surface (Fig 1-2 and abstract). Jackson et al further disclose specific dimensions of the features.
The disclosure of claimed angles is visible in Jackson also (See Fig 12).
Regarding claim 2 there is no indication that the disclosed features are porous. Further, since features called engineered features may be fabricated by etching the features, they will have the same density as the base material.
Regarding claims 2-6 the features are macro texture features. For example feature depth regarding claim 4 could be 1mm (para 0031). Regarding claim 3 mean diameters could be in the range of 0.5-2mm.
Regarding claims 5-6 spacing would be more than 0.5 mm. 
Regarding claims 7-11 patterns appears repetitive (Fig 1) and in compliance with other requirements of the claims.
It would have been obvious for one of ordinary skill in the art at the time of invention to have designed features to specific dimensions according to Jackson in Narendrnath et al for the 
Regarding claims 13 discloses heat transfer fins (Fig 11) and structure of the coil spacer, repetitive pattern of cylindrical protrusions.
Regarding claim 15 the structure corresponding to fillet radius appears to be shown in Fig 10 of Jackson et al.
Regarding claims 2 and 16 Narendrnath et al disclose that porosity could be obtained on the base surface if required as an option (para 82-83). Therefore porosity on the surface is like claimed features where the bulk component is pore free (Para 84).
Regarding claim 18 lip is disclosed by Narendrnath et al (Fig 9).
 
Response to Amendment and arguments
Applicant’s arguments against Narendrnath et al and Jackson et al in respect to specific claim requirements of an angle between 45-75 degrees are not persuasive since the disclosures of Narendrnath et al and Jackson et al are very expansive and include such features as explained in the rejection. 
Applicant states as below:
“In Narendrnath, it states that the surface features are "engineered" in the sense that the surface features are not random "as opposed to random peaks and valleys of micro-level roughness created by surface blasting" (see, e.g., paragraphs [0034], [0089] of Narendrnath). Narendrnath teaches the use of additive engineering as other forms of manufacturing are limited in fabricating surface features (see, e.g., [0036] of Narendrnath).” (P6)

Applicant continues as below:
Nowhere in Narendrnath is it taught or suggested that a surface feature has a linear edge closest to the base plane that is 45 to 75 degrees with respect to the base plane. In fact, the example Fig. 4C of Narendrnath cited by the Office Action has no side with a linear edge at all, let alone one that is closest to the base plane having a 45 to 75 degree angle. Thus, Narendrnath is silent as to a surface feature with a linear edge closest to a base plane that is 45 to 75 degrees with respect to the base plane as found in independent claims 1 and 14 and their respective dependent claims. (P7)

As understood, the linear edge in question as in claim would be the lower edge of the feature (for example the edge aligned with line 604 in Fig 6). This edge is the edge of a cylindrical feature. Having such feature on the coil spacer in Narendrnath is disclosed. It is also disclosed in Jackson alone or as applied to Narendrnath.
Applicant continues as below:
“The Office Action alleges that the disclosure of the claimed angles is visible in Jackson in Figure 12. The Applicant respectfully disagrees. Even assuming, arguendo, that the base plane is a horizontal line or a vertical line, Figure 12 still does not disclose a surface feature with a linear edge closest to a base plane that is 45 to 75 degrees with respect to the base plane as found in independent claims 1 and 14 and their respective dependent claims. (P7)

In response it is noted that Fig 12 disclose cylindrical features. When applied to coil spacer of Narendrnath the region below the neck would disclose the linear edge closer to base as the edge on the right side and will be at the angle claimed.
Regarding dimensions, Jackson discloses proper dimensions. It is noted that height of the protrusion would be same as depth of the adjoining hole as seen in elevation. Further Narendernath is not limited to particular dimensions and states that the shapes could be governed by process requirement.

Rejection stays. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716